BANK OF AMERICA, N.A., TRUSTEE v.
              STEVEN CHAINANI ET AL.
                    (AC 38252)
                       Keller, Mullins and Harper, Js.

                                   Syllabus

Pursuant to the rule of practice (§ 23-18 [a]), ‘‘[i]n any action to foreclose
    a mortgage where no defense as to the amount of the mortgage debt
    is interposed, such debt may be proved by presenting to the judicial
    authority the original note and mortgage, together with the affidavit of
    the plaintiff or other person familiar with the indebtedness . . . .’’
The plaintiff sought to foreclose a mortgage on certain of the defendant’s
    real property after the defendant had defaulted on a promissory note.
    In the defendant’s answer, he denied the debt was in default and averred
    insufficient knowledge to admit or deny the alleged amount of the debt
    and left the plaintiff to its proof. At trial, pursuant to § 23-18 (a), the
    plaintiff submitted two affidavits of debt to establish the amount of the
    debt owed. The defendant objected that § 23-18 (a) did not apply because
    he had put forth a defense implicating the amount of the debt. The trial
    court considered one of the affidavits to establish the amount of the
    debt, determined the debt to be $3,268,499.34, and rendered a judgment
    of strict foreclosure, from which the defendant appealed to this court.
    On appeal, the defendant claimed that the trial court erred in admitting
    the affidavit of debt into evidence under § 23-18 (a) because he disputed
    the amount of the debt via his answer that contained responses that
    were sufficient to bar the affidavit’s admission, and thus the affidavit
    was inadmissible hearsay evidence that deprived the defendant of his
    right to cross-examine witnesses on the amount of the debt. Held:
1. Contrary to the parties’ claims that the abuse of discretion standard of
    review applied to this case, this court clarified that in claims involving
    an affidavit of debt admitted under § 23-18 (a), the appropriate standard
    is plenary review; the defendant’s claim that the trial court erred in
    determining that § 23-18 (a) applied is properly characterized as chal-
    lenging the trial court’s determination that an exception to the general
    prohibition of hearsay applies, and whether an exception to the hearsay
    rule applies is a question of law over which this court’s review is plenary.
2. The trial court did not err in admitting the affidavit into evidence and
    determining that § 23-18 (a) applied, as the defendant never raised any
    defense to the amount of the debt sufficient to prohibit the admission
    of affidavits of debt under that rule of practice; a defense challenging
    the amount of a debt must be actively made, and the defense must be
    squarely focused on the amount of the debt rather than other ancillary
    matters, such as whether the loan is in default, and the defendant’s
    proffered challenges here that he had insufficient knowledge to admit
    or deny the amount of the debt and that the debt was not in default
    did not amount to defenses as to the amount of the debt.
           Argued January 11—officially released July 11, 2017

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. A. William Mottolese, judge
                   trial referee.)
                             Procedural History

   Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant, brought to the
Superior Court in the judicial district of Stamford-Nor-
walk, where the defendants JP Morgan Chase Bank,
N.A., et al., were defaulted for failure to appear; there-
after, the defendant Webster Bank was defaulted for
failure to plead; subsequently, the court, Hon. A. Wil-
liam Mottolese, judge trial referee, granted the plaintiff’s
motion for a judgment of strict foreclosure and ren-
dered judgment thereon, from which the named defen-
dant appealed to this court. Affirmed.
  Roy W. Moss, for the appellant (named defendant).
  Stephen I. Hansen, for the appellee (plaintiff).
                         Opinion

   HARPER, J. In this appeal from a judgment of strict
foreclosure after a trial, the defendant, Steven Chai-
nani,1 challenges the applicability of Practice Book § 23-
18 (a),2 under which the plaintiff, Bank of America,
N.A.,3 was permitted to establish the amount of the debt
at issue via an affidavit of debt, rather than through
the presentation of live testimony from witnesses. The
defendant’s arguments implicate two affidavits that
were admitted at separate hearings; however, his claims
attack only the use of these affidavits to the extent they
were used to establish the amount of the debt, for which
the court used only the second affidavit.4 The relevant
affidavit was admitted at a hearing to determine the
form of the judgment and was used to determine the
amount of the debt pursuant to § 23-18 (a). The defen-
dant argues that the trial court erred because § 23-18
(a) was not applicable to this case. He asserts that this
was not harmless error because the affidavit was the
only evidence offered to establish the amount of the
debt. For the reasons that follow, we conclude that the
affidavit was admitted properly under § 23-18 (a) and,
accordingly, we affirm the judgment of the trial court.
   The following procedural history and facts are rele-
vant to our consideration. On July 6, 2007, the defendant
executed a promissory note in favor of the Bank of
New Canaan in exchange for a loan in the amount of
$2,316,000, which was secured by a mortgage on the
defendant’s real property located at 215 Springwater
Lane in the town of New Canaan. Thereafter, on July
13, 2007, the Bank of New Canaan assigned the note
to Thornburg Mortgage Home Loans, Inc. (Thornburg),
and it was recorded on April 9, 2009. Thornburg, in
turn, assigned the note to the plaintiff, as trustee,5 on
February 9, 2011, and it was recorded on February 17,
2011. By virtue of the latter assignment, the plaintiff is
now the holder of the note and mortgage. The defendant
defaulted on the note, and the plaintiff elected to
declare the unpaid balance under the note to be due
in full and to foreclose the mortgage securing the note.
  On March 5, 2012, the plaintiff commenced this action
to foreclose by service of process on the defendant.
The defendant filed an answer and special defense. The
answer denied that the debt was in default and averred
insufficient knowledge to admit or deny the alleged
amount of the debt and left the plaintiff to its proof.6
Prior to trial, a joint trial management report was sub-
mitted by the parties in which they stated the sole
factual and legal issue in dispute was ‘‘[w]hether or
not [the] [p]laintiff . . . has standing to commence this
foreclosure action.’’ The matter was tried to the court
on December 17, 2014.
 Although we will not consider the defendant’s argu-
ments concerning the first affidavit as previously noted;
see footnote 4 of this opinion; it is necessary at this
point to provide some background on the first affidavit
because the defendant’s objection to the second affida-
vit incorporated his arguments as to the first affidavit.
At trial, pursuant to Practice Book § 23-18 (a), the plain-
tiff offered the first affidavit, signed by the plaintiff’s
vice president, Michelle Simon (Simon affidavit), along
with the original note and mortgage.7 The court admit-
ted the Simon affidavit into evidence over the defen-
dant’s objection that § 23-18 (a) did not apply because
he had put forth a defense implicating the amount of
the debt. At the conclusion of this proceeding, the court
reserved judgment in order to consider motions made
during trial.8
   After concluding that the plaintiff had standing to
foreclose, the court held a hearing on May 27, 2015, to
determine the amount of the debt and the form of the
judgment to be rendered. In advance of that hearing,
the plaintiff submitted the second affidavit of debt exe-
cuted by one of the plaintiff’s agents, KaJay Williams
(Williams affidavit), in support of the plaintiff’s motion
for strict foreclosure. The plaintiff sought to use the
Williams affidavit to establish, pursuant to Practice
Book § 23-18 (a), that the updated debt, taking into
account additional costs, fees, and interest accrued
since the Simon affidavit was submitted, was now
$3,268,499.34. When the plaintiff offered the Williams
affidavit at the hearing, the defendant objected to its
admission, stating that his objection was the same as
it was to the Simon affidavit, namely, that § 23-18 (a)
did not apply because he had put forth a defense impli-
cating the amount of the debt. The defendant did not
inform the court of any new legal arguments, evidence,
or witnesses that he anticipated presenting to dispute
the amount of the debt contained in the Williams affida-
vit. The trial court overruled the objection on the ground
that the Williams affidavit, like the Simon affidavit, was
admissible under § 23-18 (a). Thereafter, on July 8, 2015,
the court found in favor of the plaintiff, determined the
debt to be $3,268,499.34, and rendered a judgment of
strict foreclosure. This appeal followed.
   The defendant argues that the trial court erred in
admitting the Williams affidavit under Practice Book
§ 23-18 (a) because he had disputed the amount of the
debt. He argues that his answer contained responses
to the allegations of the plaintiff’s complaint that were
sufficient to bar admission of the affidavits under § 23-
18 (a). Because § 23-18 (a) did not apply, he argued that
the affidavit was inadmissible hearsay and its admission
deprived the defendant of his right to cross-examine
the witness on this issue. The plaintiff counters that
nothing in the defendant’s answer to the complaint was
sufficient to render § 23-18 (a) inapplicable.
  The parties have asserted that the abuse of discretion
standard of review applies in this case.9 After carefully
reviewing the limited appellate decisions involving
Practice Book § 23-18 (a), we cannot agree. There is
ambiguity in the case law involving § 23-18 (a) claims,
with many decisions not articulating or clearly applying
a standard of review.10 Some decisions apply, as the
parties in the present case urge, the abuse of discretion
standard.11 One notable outlier applies the clearly erro-
neous standard.12 Therefore, we take this opportunity
to clarify the appropriate standard of review to be
applied in claims involving an affidavit of debt admitted
under § 23-18 (a). As will be explained herein, ‘‘[t]he
scope of our appellate review depends upon the proper
characterization of the rulings made by the trial court.’’
(Internal quotation marks omitted.) Meyers v. Living-
ston, Adler, Pulda, Meiklejohn & Kelly, P.C., 311 Conn.
282, 290, 87 A.3d 534 (2014).
   In this appeal, the proper characterization of the trial
court’s ruling is clarified by examining the nature of an
affidavit of debt and the function of Practice Book § 23-
18 (a) in foreclosures. Without question, an affidavit of
debt is hearsay evidence because it is an out-of-court
statement, by an absent witness, that is offered to prove
the truth of the amount of the debt averred in the affida-
vit. See Midland Funding, LLC v. Mitchell-James, 163
Conn. App. 648, 655, 137 A.3d 1 (2016) (‘‘Hearsay is an
out-of-court statement offered to prove the truth of the
matter asserted. . . . Unless subject to an exception,
hearsay is inadmissible.’’ [Citation omitted.]); National
City Mortgage Co. v. Stoecker, 92 Conn. App. 787, 798–
99, 888 A.2d 95 (2006) (when § 23-18 [a] does not apply,
proffered affidavit of debt is subject to hearsay rules).
As is relevant here, the purpose of § 23-18 (a) is to serve
as an exception to the general prohibition of hearsay
evidence when appropriate circumstances arise,
namely, that the amount of the debt is not in dispute.
National City Mortgage Co. v. Stoecker, supra, 798–99.
Therefore, the defendant’s claim that the trial court
erred in determining that § 23-18 (a) applies is most
properly characterized as challenging the trial court’s
determination that an exception to the general prohibi-
tion of hearsay applies to the affidavit of debt.
   ‘‘A trial court’s decision to admit evidence, if prem-
ised on a correct view of the law . . . calls for the
abuse of discretion standard of review. . . . In other
words, only after a trial court has made the legal deter-
mination that a particular statement . . . is subject to
a hearsay exception, is it [then] vested with the discre-
tion to admit or to bar the evidence based upon rele-
vancy, prejudice, or other legally appropriate grounds
related to the rule of evidence under which admission
is being sought.’’ (Citations omitted; emphasis altered;
internal quotation marks omitted.) Midland Funding,
LLC v. Mitchell-James, supra, 163 Conn. App. 653.13
Therefore, a trial court’s legal determination of whether
Practice Book § 23-18 (a) applies is a question of law
over which our review is plenary.14 See Weaver v.
McKnight, 313 Conn. 393, 426, 97 A.3d 920 (2014)
(whether hearsay exception applies is legal question
demanding plenary review).
  The defendant argues that Practice Book § 23-18 (a)
does not apply here because he challenged the amount
of the debt claimed by the plaintiff. He identifies his
answer to the complaint as sufficiently denying the
amount of the debt to render § 23-18 (a) inapplicable.
Specifically, he asserts that this was achieved by deny-
ing that the debt was in default and claiming insufficient
knowledge to admit or deny the amount of the debt.
He argues that the trial court should have understood
these responses to be a challenge to the amount of the
debt such that § 23-18 (a) would not apply. The plaintiff
rejects these claims and argues that the defendant failed
to articulate a defense to the amount of the debt prior
to trial.15
   Practice Book § 23-18 (a) provides that in any foreclo-
sure action ‘‘where no defense as to the amount of the
mortgage debt is interposed,’’ the amount of the debt
may be proved by submission of an affidavit executed
by an affiant familiar with the details of the debt. ‘‘A
defense is that which is offered and alleged by a party
proceeded against in an action or suit, as a reason in
law or fact why the plaintiff should not recover or
establish what he seeks. . . . In a mortgage foreclo-
sure action, a defense to the amount of the debt must
be based on some articulated legal reason or fact.’’
(Citation omitted; internal quotation marks omitted.)
Connecticut National Bank v. N. E. Owen II, Inc., 22
Conn. App. 468, 472–73, 578 A.2d 655 (1990). The case
law is clear that a defense challenging the amount of
the debt must be actively made in order to prevent the
application of § 23-18 (a). ‘‘[A] mere claim of insufficient
knowledge as to the correctness of the amount stated
in the affidavit of debt is not a defense for purposes of
[§ 23-18 (a)].’’ Id., 473.
   It is axiomatic that such a defense may be raised by
pleading a special defense attacking the amount of the
debt claimed, but it may also be raised by objection,
supported with evidence and arguments challenging the
amount of the debt, upon the attempted introduction
of the affidavit in court. See, e.g., Suffield Bank v. Ber-
man, 25 Conn. App. 369, 372–74, 594 A.2d 493 (challenge
to amount of debt, unlike defense to liability, need not
be disclosed prior to judgment hearing), cert. dismissed,
220 Conn. 913, 597 A.2d 339, cert. denied, 220 Conn.
914, 597 A.2d 340 (1991). A defense, however raised,
must be squarely focused on the amount of the debt
rather than other matters that are ancillary to the
amount of the debt, such as whether the loan is in
default, which is a matter of liability, or challenges that
attack the credibility of the affiant or defects in the
execution of the affidavit itself. See Wells Fargo Bank,
N.A. v. Strong, 149 Conn. App. 384, 403–405, 89 A.3d
392 (challenge to affiant’s credentials and qualifications
are not challenges to amount of debt), cert. denied, 312
Conn. 923, 94 A.3d 1202 (2014); Busconi v. Dighello, 39
Conn. App. 753, 771–72, 668 A.2d 716 (1995) (defense
to liability does not implicate the amount of the debt),
cert. denied, 236 Conn. 903, 670 A.2d 321 (1996). Simi-
larly, where a counterclaim is made by a defendant in
a mortgage foreclosure action, that counterclaim does
not affect the applicability of Practice Book § 23-18 (a)
unless it actually challenges in some manner the amount
of the debt alleged by the plaintiff. See Saunders v.
Stigers, 62 Conn. App. 138, 144, 773 A.2d 971 (2001)
(counterclaim under Fair Debt Collection Practices Act
was separate claim and not defense to amount of debt).
   The pleadings that the defendant characterizes as
challenges to the amount of the debt simply are not
defenses to the amount of the debt. Regarding his claim
of insufficient knowledge to admit or deny the amount
of the debt, the case law is clear that this is not a defense
to the debt sufficient to bar application of Practice Book
§ 23-18 (a). Connecticut National Bank v. N. E. Owen
II, Inc., supra, 22 Conn. App. 473. Turning to the defen-
dant’s denial that the debt was in default, this is similarly
not a defense that negates the applicability of § 23-18
(a). To deny that the debt is in default is a defense that
goes to liability, not the amount of the debt, because
whether a debt is owed—liability—is a separate matter
from whether the amount that is claimed to be owed
is accurate. See Busconi v. Dighello, supra, 39 Conn.
App. 771–72 (defense to liability for debt is not defense
to amount).
   Additionally, on both occasions when the trial court
admitted an affidavit of debt over the defendant’s objec-
tion, he failed to make further argument or explanation
that would have supported a challenge to the debt. The
defendant could have responded to the court’s ques-
tions regarding his objections by informing the court
that he had new legal arguments, evidence, or witnesses
to present that would support his contention that the
debt figure averred to in the affidavit was inaccurate.
The defendant, however, made no such attempt.
  It is clear that the defendant never raised any defense
to the amount of the debt sufficient to prohibit the
admission of affidavits of debt under Practice Book
§ 23-18 (a). Accordingly, we conclude that the trial court
did not err in its legal determination that § 23-18 (a)
applies in this case.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The complaint also named as defendants JP Morgan Chase Bank, N.A.,
Levco Tech, Inc., Webster Bank, and Patriot National Bank. Each of these
defendants was alleged to hold a subsequent encumbrance on the subject
property. Of these defendants, only Webster Bank filed an appearance.
None of these additional defendants are participating in the appeal, and all
references to the defendant are references to Steven Chainani.
   2
     Practice Book § 23-18 (a) provides that ‘‘[i]n any action to foreclose a
mortgage where no defense as to the amount of the mortgage debt is inter-
posed, such debt may be proved by presenting to the judicial authority the
original note and mortgage, together with the affidavit of the plaintiff or
other person familiar with the indebtedness, stating what amount, including
interest to the date of the hearing, is due, and that there is no setoff or
counterclaim thereto.’’
   3
     The plaintiff in this action is the successor to LaSalle Bank N.A., and is
acting as trustee on behalf of the holders of the ‘‘Thornburg Mortgage
Securities Trust 2007-4 Mortgage Home Loan Pass-Through Certificates,
Series 2007-4.’’
   4
     Because the court used only the second affidavit to establish the amount
of the debt, we need not consider the defendant’s claims regarding the first
affidavit. We note that the same legal analysis applies to both affidavits
under Practice Book § 23-18 (a) and that were we to consider the defendant’s
arguments concerning the first affidavit, we would nevertheless reach the
same conclusion, for the same reasons, as we do regarding the second
affidavit.
   5
     See footnote 3 of this opinion.
   6
     The defendant also raised a special defense, which is not at issue in this
appeal. The defendant’s special defense was that ‘‘[the] [p]laintiff failed to
comply with preacceleration and preforeclosure notice requirements set
forth in the alleged mortgage.’’
   7
     The Simon affidavit averred a debt totaling $3,070,761.34.
   8
     The defendant made an oral motion to dismiss the case, and the court
provided the defendant with three weeks to file a brief in support of the
motion. After the defendant failed to file the brief, the motion was denied
on March 19, 2015.
   9
     The defendant’s brief recites both the plenary and abuse of discretion
standards, however, he applies only the abuse of discretion standard in his
analysis. The plaintiff’s brief acknowledges the defendant’s reference to the
plenary review standard and states that such standard is not applicable to
claims involving Practice Book § 23-18 (a) affidavits. This dispute reveals
the necessity for this court to clarify the appropriate standard of review to
be applied.
   10
      The following cases do not clearly state or apply a particular standard
of review in analyzing claims involving Practice Book § 23-18 (a): Burritt
Mutual Savings Bank of New Britain v. Tucker, 183 Conn. 369, 374–75, 439
A.2d 396 (1981) (§ 23-18 [a] inapplicable where defaulted defendant objected
to proffered affidavit on ground that amounts claimed were inaccurate
and offered his own testimony regarding calculation of debt); Saunders v.
Stigers, 62 Conn. App. 138, 144, 773 A.2d 971 (2001) (counterclaim under
Fair Debt Collection Practices Act was separate claim and not defense to
amount of debt such that § 23-18 [a] was inapplicable); Busconi v. Dighello,
39 Conn. App. 753, 771–72, 668 A.2d 716 (1995) (defense to liability for debt
is not defense to amount of debt and is insufficient to render § 23-18 [a]
inapplicable), cert. denied, 236 Conn. 903, 670 A.2d 321 (1996); Suffield
Bank v. Berman, 25 Conn. App. 369, 372–74, 594 A.2d 493 (challenge to
amount of debt need not be disclosed prior to judgment hearing but defense
to liability must be disclosed; defense to liability insufficient to prevent
application of § 23-18 [a]), cert. dismissed, 220 Conn. 913, 597 A.2d 339,
cert. denied, 220 Conn. 914, 597 A.2d 340 (1991); Connecticut National Bank
v. N. E. Owen II, Inc., 22 Conn. App. 468, 473, 578 A.2d 655 (1990) (claim
of insufficient knowledge to admit or deny amount of debt is not defense
to amount sufficient to render § 23-18 [a] inapplicable). Additionally, this
court’s decision in Patriot National Bank v. Braverman, 134 Conn. App.
327, 38 A.3d 267 (2012), did not state the applicable standard of review, but
Patriot National Bank perhaps is distinguishable from the others in this
list on the fact that, although the court mentioned the issue, it ultimately
did not analyze or decide the issue because it determined the defendant
was not aggrieved. See id., 331–32.
   11
      The following cases apply the abuse of discretion standard in analyzing
claims involving Practice Book § 23-18 (a): Wells Fargo Bank, N.A. v. Strong,
149 Conn. App. 384, 403–405, 89 A.3d 392 (unsupported challenge to affiant’s
credentials and qualifications to aver amount of debt and challenge to verac-
ity of affiant’s signature are not challenges to amount of debt such that § 23-
18 [a] is inapplicable), cert. denied, 312 Conn. 923, 94 A.3d 1202 (2014);
GMAC Mortgage, LLC v. Ford, 144 Conn. App. 165, 186–87, 73 A.3d 742
(2013) (objection to affidavit of debt seeking to cross-examine affiant does
not state challenge to amount of debt sufficient to defeat applicability of
§ 23-18 [a]); National City Mortgage Co. v. Stoecker, 92 Conn. App. 787,
797–99, 888 A.2d 95 (defendant made sufficient challenge to amount of debt
to prohibit application of § 23-18 [a] where multiple objections to proffered
affidavit of debt sought to cross-examine representative of plaintiff specifi-
cally to ascertain what taxes and assessments plaintiff claimed to incur,
including when they were paid, by whom, and why), cert. denied, 277 Conn.
925, 895 A.2d 799 (2006); Webster Bank v. Flanagan, 51 Conn. App. 733,
736–37 and 748–50, 725 A.2d 975 (1999) (affidavit of debt not admissible
under § 23-18 [a] may nevertheless be admissible under business record
exception to hearsay rule). Additionally, the court in TD Banknorth, N.A.
v. White Water Mountain Resorts of Connecticut, Inc., 133 Conn. App. 536,
540 n.6, 37 A.3d 766 (2012), did not reach the issue involving § 23-18 (a)
because the claim was not properly raised, but the court described the matter
as an evidentiary ruling and presumably, therefore, would have applied the
abuse of discretion standard.
   12
      In Bank of America, FSB v. Franco, 57 Conn. App. 688, 694–95, 751
A.2d 394 (2000), the defendant, claiming plenary review, argued that there
was not sufficient evidence in the record to support the court’s findings
regarding the amount of debt because the only evidence of the amount had
been an affidavit of debt that the defendant claimed was improperly admitted
under Practice Book § 23-18 (a). The court characterized this claim as one
regarding the adequacy of the evidence in record and employed the clearly
erroneous standard of review.
   13
      We note there are situations where a claim that involves Practice Book
§ 23-18 (a) could require the application of the clearly erroneous standard
of review. See footnote 12 of this opinion. The present appeal does not
present such a case.
   14
      Once the initial legal determination that Practice Book § 23-18 (a) applies
is made, the trial court is then faced with the discretionary decision of
whether to admit or bar the affidavit based on an appropriate legal ground,
such as an apparent defect in the affiant’s source of knowledge or a defect
in the execution of the affidavit that renders it unreliable. Midland Funding,
LLC v. Mitchell-James, supra, 163 Conn. App. 655–56; see also, e.g., Webster
Bank v. Flanagan, 51 Conn. App. 733, 748–49, 725 A.2d 975 (1999) (discussing
fact affidavit is witnessed by notary public is one characteristic suggesting
reliability). The defendant has not raised any challenges to the discretionary
aspect of the trial court’s decision to admit the affidavit under § 23-18 (a).
   15
      The plaintiff seems to argue that any challenge to the amount of the
debt that was not raised prior to trial is not cognizable for the purposes of
determining the applicability of Practice Book § 23-18 (a). This position is
not supported by the case law. The case law is clear that ‘‘defenses relating
to the mathematical calculation of the debt need not be disclosed but
defenses that go to the issue of the defendant’s liability for the debt must
be disclosed.’’ Suffield Bank v. Berman, supra, 25 Conn. App. 374; see also
Burritt Mutual Savings Bank of New Britain v. Tucker, 183 Conn. 369,
374–75, 439 A.2d 396 (1981) (objection to admission of affidavit sufficient
where defendant disputed amounts averred regarding principal of loan and
charges for interest, taxes, and late payment penalties); Patriot National
Bank v. Braverman, 134 Conn. App. 327, 331–32, 38 A.3d 267 (2012) (motion
to open judgment challenging amount of debt was sufficient to impact
applicability of § 23-18 [a] and plaintiff consented to reduction of debt by
amount claimed by defendant); Busconi v. Dighello, 39 Conn. App. 753,
771–72, 668 A.2d 716 (1995) (challenges to amount of debt sufficient for
§ 23-18 [a] may be raised through presentation of evidence or arguments),
cert. denied, 236 Conn. 903, 670 A.2d 321 (1996). Moreover, even where a
defendant has been defaulted for failure to disclose a defense, that defendant
has not waived the opportunity to contest the amount of the debt and the
plaintiff is not relieved of the obligation to prove its claimed debt. TD
Banknorth, N.A. v. White Water Mountain Resorts of Connecticut, Inc., 133
Conn. App. 536, 545–46, 37 A.3d 766 (2012); see id., 546 (‘‘the effect of a
default [for failure to disclose defenses] is to preclude the defendant from
making any further defense in the case so far as liability is concerned’’
[emphasis added]).